FILED

MAR ’i' 2014
UNITED STATES DISTRICT COURT C\OIK, U.S. Distrlct_& Bankruptc\_(
FOR THE DISTRICT OF COLUl\/IBIA Coul’fs fortl'te Distt'lct 01 Cnlumbt:f

lN 'l`HE l\/lATTl:`R OF 'I`HE SE/\RCH OF
lNFORl\/l/\'l`l()N ASSOCIATE[) WI'l`l~l
[REDAC'l`F.D](@l\4AC.COl\/l l\/lagistrate Case. No. 14-228 (Jl\/|F)
THAT lS STORED AT PREl\/llSES
CONTROLLED BY APPLE, INC.
l\tlEl\/IORANDUM OPlNION AND ORDER

Pending before the Court is an Application for a search and seizure warrant pursuant to
Rule 41 ofthe Federal Rules ofCriminal Procedure and 18 U.S.C. § 2703(£1), (b) and (c) to
disclose certain records and contents of electronic communications relating to an Apple e-mail
address.l Despite this Court’s repeated prior warnings about the use offormulaic language and
overbroad requests that~ifgranted-would violate the Fourth Amendment. this Court is once
again asked by the government to issue a facially overbroad search and seizure warrant. For the
reasons explained below the governinent`s application for a search and seizure warrant will be
denied.

I. Background
As part of an investigation ofa possible violation of4l U.S.C. § 8702 (Solicitation and

Receipt of Kicl2013 WL 7856601, at *4
(D.D.C. Oct. 31, 2013) (Facciola, l\/l.i.) ("Generic and inaccurate boilerplate language will only
cause this Court to reject future § 2703(d) applications."). This Court should not be placed in the
position of coinpeliing Apple to divine what the government actually seeks. Untii this
Application is clarified, it will be denied.
III. Analysis

A. The Court’s Previous Aetions Regarding Overly Broad Search Warrant
Appiications

This Court is increasingly concerned about the government’s applications for search
warrants for electronic data. in essence, its applications ask for the entire universe of information
tied to a particular account, even ifit has established probable cause only for certain information.
To ameliorate this problem and bring the warrants in line with the Fourth Amendinent. this Court
has issued "Secondziry' Orders" to accompany' search and seizure warrants for electronic records.
These "Secoitdary Orders" expiicitiy' require that contents and records ofelectronic
comm unications that are not relevant to an investigation must be returned or destroyed and

cannot be kept by the government §ge_, ggg.. in the l\/iatter ofthe Search of information

/\ssociated with &edactedl That is Stored at Premises Controlled bv Yahoo! inc,, 13-1\/1]-728,

l#~l] (D.D.C. Sept. 25_ 2013) (sealed) (Facciola, i\/l.J.) ("Ali contents and records that the United
States government determines are not within the scope of Attaehment B (ii)(A), (B), and (C)
shall be either returned to Yahool, lnc., or, ifcopies, destroyed."). Without such an order, this
Court is concerned that the government will see no obstacle to simply keeping ali ofthe data that
it collects. regardless ofits relevance to the specific investigation for which it is sought. §§ l_n
the i\/iatter ofthe Search of information Associated with the Facebook Account identified by the
Username /\aron.Aiexis That is Stored at Premises Controlled bv Facebook inc. 13-1\/1]-742,
2013 WL 7856600, at *7 (D.D.C. Nov. 26, 2013) (Facciola, l\/l.l.) (hereinafter "Facebook
Q.ILM>Q")~

That, however, has not been the extent ofthe Court’s concerns. in the Court`s l\lovember
2013 Facebook Opinion involving the search ofthe Facebook account ofNavy Yard shooter
Aaron Alexis, the Court raised serious concerns about the government’s use of the two-step
procedure under Rule 41 ofthe Federal Rules of Criininal Procedure. §§ Facebook Opinion,

2013 WL 7856600, at *6. ("Under that Ruie, a warrant ‘may authorize the seizure ofelectronic

storage media or thc seizure or copying of`electronicaliy stored inforination. Uniess otherwise
specified the warrant authorizes a later review ofthe media or other information consistent with
the vvarrant."`) (citing Fed. R. Crim. P. 41(e)(2)(B)). Under this approach, "the initial section of
the warrants authorizing the electronic communications service provider to disclose all email
communications (including all content ofthe coininunications), and all records and other

information regarding the account is too broad and too general." in re Applications for Search

Warrants for information Associated with 'fargct Eiiiail /\ccotiitts/Skype Accounts. Nos. 13~1\/11~
8163_ 13-1\/11-8164. 13-1\/11%8165, 13~1\/1]»8166. 13-1\/1]-8167, 2013 WL 4647554, at *l
(D.Kan. Aug. 27, 2013) ("IL re /-\pp."). Despite the Court raising its concerns and urging the
government to adopt a different approaeh. the government continues to ask for all electronically
stored information in e-inail accounts, irrespective ofthe relevance to the investigation.

To ameliorate these problems with respect to /\lexis’s Facebook account, the Court
modified the search warrant to ensure that no third-party communications were turned over to the
government. se_e Facebook Opinion, 2013 WL 7856600, at *3. and to require that the
government destroy "[a]ll records and content that the government determines are NOT within
the scope ofthe investigation." § at *7.

While those niininiization procedures satisfied the Court in that particular case, it warned
the government to "adopt stricter search parameters in future applications" or the Court would be
"unwilling to issue any search and seizure warrants for electronic data that ignore the
constitutional obligations to avoid ‘general` electronic warrants." Facebook Opinion. 2013 Wi,
'/856600. at *8. The Court recommended several different approaches. including key word
searches_ using an independent special master to conduct searches. or segregating the people who

are performing the search from those who are conducting the investigation. § As the present

Application makes clear. the government has not taken the intervening months to address these
concerns. instcad, it persists in its entitlement to the entire email account, without suggesting
how the items that may be seized because there is probable cause to believe that they are
evidence ofa crime can bc segregated from those that are not.
B. The G0veri1ment Seeks an Unc0nstituti0nal General Warrant

This Court is also troubled that the government seeks a broad search and seizure warrant
for e-mails and all other content related to this e-mail account. The Supreme Court has
recognized two constitutional protections served by the warrant requirement ofthe Fourth
Amendment. "l~`irst. the inagistratc`s scrutiny is intended to eliminate altogether searches not
based on probable cause 'l`he premise here is that any intrusion in the way of search or seizure is
an evil. so that no intrusion at all isjustified without a careful prior determination of necessity."
Coolidge v. N.H.. 403 U.S. 443, 467 (1971). Thus. it is this Court`s duty to reject any
applications for search warrants where the standard of probable cause has not been met. Second,
as the Supreme Court has also said, "["i`]hose searches deemed necessary should be as limited as
possible liere. the specific evil is the ‘general warrant’ abhorred by the colonists, and the
problem is not that of intrusion per se, but of`a general, exploratory rummaging in a person's
belongings." i;d. To follow the dictates ofthe Fourth Amendment and to avoid issuing a general
warrant, a court must be careful to ensure that probable cause exists to seize each item specified
in the warrant application.

With respect to searches ofelectronic iitforiiiation, careful attention must be paid to the
dictates ofthe particularity requirements ofthe Fourth Amendment, which limits the
"authorization to search to the specific areas and things for which there is probable cause to

search." l\/ld. v. Garrison, 480 U.S. 79. 84 (1987). As the Supreme Court has recognized, "the

requirement ensures that the search will be carefully tailored to itsjtistifications, and will not
take on the cliaractei‘ ofthe wide-ranging exploratory searches the Framers intended to prohibit."
§ Any search ofaii electronic source has the potential to unearth tens or hundreds of thousands
ofindividual documents, pictures, movies, or other constitutionally protected content. it is thus
imperative that the government "describe the items to be seized with as much specificity as the
government`s knowledge and circumstances allo\v." United States v. Learv, 846 F.2d 592, 600
(l0th Cir. 1988).

Here. the government has adequately described the "items to be seized"-but it has done
so in the wrong part ofthe warrant and in a manner that will cause an unconstitutional seizure.
By abusing the two-step procedure tinder Rule 41, the government is asking Apple to disclose
the entirety' ofthree inonths` worth of e-inails and other e-mail account information. §
Applicatioii at 14-15. Yet_ on the very next page. it explains that it will only "scize" specific
items related to its criminal invcstigation; it goes so far as to name specific individuals and
companies that. ifmentioned in an e-mail_ would make that e-inail eligible to be seized. § at 15.
Thus. the government has shown that it can "describe the items to be seized with [] much
specificity"; it has simply chosen not to by pretending that it is not actually "seizing" the
information when Apple discloses it. S_e_e_ Faccbook Opinion [#5] at 9-10 ("By distinguishing
between the two categories, the government is admitting that it does not have probable cause for
all ofthe data that Facebook would disclose; otherwise, it would be able to `seize’ everything
that is given to it.").

As this Court has previously noted, any material that is turned over to the government is
tinqtiestionabiy/ "seizcd" within the meaning ofthe Fourth Amendment. § Brower v. Cntv. of

invo. 489 U.S. 593. 596 (1989) (noting that a "seizure" occurs when an object is intentionally

detained or taken). The two-step procedure of Rule 41 cannot be used in situations like the
current matter to bypass this constitutional reality because the data is seized by the government
as soon as it is turned over by Apple. Even if, as Professor Orin Kerr has stated, a search does
not occur until "the data is exposed to possible human observation." Orin Kerr, Searches and

Seizures in a Digital World_ 119 Harv. 1,. Rev. 531. 551 (2005), the seizure ofa potentially

massive amount ofdata without probable cause has still occurred_and the end result is that the
governinent has in its possession information to which it has no right. S_e§ in re App., 2013 WL
4647554. at *9 ("The Court notes that while nothing in Section 2703 or Fed,R.Criiii.P. 41 may
specifically preclude the government from requesting the full content ofelectronic
coinmtinications in a specific email account, the Fourth Amendment may do so and does ltere.").
What the government proposes is that this Court issue a general warrant that would allow a
"general. exploratory rummaging in a person"s belongings"~in this case an individual’s e-mail
account. Coolidge, 403 U.S. at 467. This Court declines to do so.

C. The Electronic Communieations Service Provider Should Perform the
Search

in the l"acebook Opinigr_i_ this Court urged the government to adopt a procedure that
would allow it to obtain the information it legitimately needs for criminal investigations while
respecting the Fourth Amendineiit, such as:

l. Asking the electronic eominuiiications service provider to provide specific limited
information such as einails or faxcs containing certain key words or emails sent
to/froin certain recipients;

2. Appointing a special master vvith authority to hire an independent vendor to use

computerized search techniques to review the information for relevance and

privilege;

if the segregation is to be done by government computer personnel, the

government must agree in the warrant application that the computer personnel

will not disclose to the investigators any information other than that which is the
target of the warrant;

L»J

4. l\/lagistratejudges should insist that the government waive reliance upon the plain
view doctrine in digital evidence cases; and

5. The government's search protocol must be designed to uncover only the
information for which it has probable cause, and only that information may be
examined by the case agents.

§§ Facebook Opinion, 2013 WL 7856600. at *8 (citing in the l\/latter of Applications for Search

Warrants for Case Nos. 12-1\/1.1-81 19-DJW and information Associated with 12-l\/ll-9191-DJW
Target Email Address, Nos. 12-1\/1]-8119, 12-1\/1]-8191. 2012 WL 4383917, at "‘10 (items 1-2);

United States v. CoinrLelicnsive Drug 'l`estiiig, inc.. 621 F.3d 1162, 1180 (9th C`ir. 2010)

(Kozinski. J. concurring) (items 3-5)). S_ee LQ in re Search Warrant. 71 A.3d 1158, 1186 (Vt.
20 1 2) (upholding nine ex amc restrictions on a search warrant for electronic data but holding that
the issuing officer could not prevent the government from relying on the plain view doctrine).
Despite being warned to "seriously consider how to minimize the amount of information

that its search warrant applications seek to be disclosed" or "find this Court unwilling to issue
any search and seizure warrants for electronic data that ignore the constitutional obligations to
avoid `general’ electronic warrants," Facebook Opinion, 2013 WL 7856600, at *8, the
government continues to submit overly broad warrants and makes no effort to balance the law
enforcement interest against the obvious expectation ofprivacy e-maii account holders have in
their coinmuiiications. §e_e United States v. Warshak. 631 F.3d 266. 285-86 (6th Cir. 2010)
("Givcit the fundamental siniilarities between email and traditional forins ofcoinintinication, it
would defy common sense to afford einails lesser Fourtli Amendment protection."). in this case,
balancing those interests might require that Apple perform the search for relevant c-mails.
indeed, despite any government protestation. a subpoena served on a third party, such as a bank,
compels that entity to look within a record set for the particular documents sought. E-mail

providers like Apple are technologically sophisticated actors; in fact, one ofApple’s main

competitors Google. has created an entire business model around searching the contents of e-
maii in order to deliver targeted advertising and it has done so for a decade. S_e§, gg_., Jon
Heaie_v. Privacv Advocates Attack Gmail ~ Again 4 for Emaii Scaiining, Los Angeies Times,
Aug. 15. 2013, rival/able al http://articles.latiines.coin/2013/aug/l S/itews/la-ol-google-ginai1-
privacy-reasonable-expectation-20130814 (last visited i\/lar. 7, 2014) ("As Google notes, this
practice has been a standard feature ofGmail since its inception in 2004."). There is no reason to
believe that Apple or any other entity served with a warrant is incapable of doing what entities
responding to subpoenas have done under common law.

in its "seizure" section_ the Application specifies that e-inails would only be "seized" if
they relate to specific people and companies § Application at 16. On a more fundamental
level. the government surely knows how it intends to ultimately sort through the information
disclosed by Apple. lf`a wide disclosure follo\ved by a government search violates the Fourth
Amendinent, then the obvious answer is to have Apple perform the search using the criteria that
the government would itself use in the same way that a bank, in the example used above, might
find a particular type ofdociiincnt in its customer files.

This Court is aware that other district courts have held that the "Fourth Amendment does
not require the government to delegate a prescreening function to the internet service provider or
to ascertain which e-mails are relevant before copies are obtained from the internet service
provider for subsequent searching." United States v. Taylor, 764 F. Supp. 2d 230. 237 (D.l\/ie.

201 l); accord United States v. Bickle_ 10~(,`1{-00565. 2011 Wi, 3798225. at *20 (D.Nev. July

21. 201 l); Unitcd States v. Bowen. 689 i".Stipp.2d 675, 682 (S.D.N.Y. 2010). But. in light ofthe
government`s repeated submission of overly broad warrants that violate the Fourth Amendment,

this Court can see no reasonable alternative other than to require the provider of ali electronic

coinmunications service to perform the searches. Under the government`s demand that it be
given everything the government leaves the Court with only two options: deny the warrants_
thus depriving thc government of iieeded information~or issue warrants that are repugnant to
the Fourth Amendment. i\leither is viable.

Thus, having an electronic communication service provider perform a search, using a
methodology based on search terms such as date stamps, specific words, names of recipients, or
other methodology suggested by the government and approved by the Court seems to be the only
way to enforce the particularity requirement coin inaiided by the Fourth Amendinent.

D. The Government Must Return or Dcstroy Irrelevant information

The Court is particularly troubled that the Application does not specify what will occur
with e-mails and other information that is, even by the government`s standards, not relevant.
Will that information be returned. destroyed. or kept indefinitely/7 The "Secondary Orders" that
have been routinely issued by this Court_and a significant portion ofthe Facebook O_pinion~
have required the governineiit to destroy all contents and records that are not within the scope of
the investigation as outlined in the search warrant. S_e§ Facebook Opinion. 2013 WL 7856600. at
*7. While such a clause in a search warrant application is certainly necessary for its issuance by
this Court, the government should not believe that it is sufficient. in this case, its absence is
grounds enough for the Court to deny the Application.

IV. Conclusion and Order

By the Court’s count, it modified approximately twenty search and seizure warrants for
electronic information during September and December 2013. it will no longer do so. lnstead,
any warrants that do not comport with the requirements ofthe Fourth Amendment will-like the

present Applicatioii#-be denied w ith an e.\'pianatioii of w=li_v they have been denied so that the

government 1nay have an opportunity to correct its defects. To be clear: the government must
stop blindly relying on the language provided by the Department ofJustice’s Searching and
Seizing Computers and Obtaining Electronic Evidence in Criminal investigations manual. By
doing so. it is only submitting unconstitutional warrant applications
lt is liercby ()RDERF.D that the goycriinieiit`s Application is DF.NIED without

prejudice

SO ORDERED.

Digita||y signed by john l\/l. Facciolz
DN: C=US,
email=john_m._facciola@dcd.usco
urts.gov, o=United States District
Court for the District of Co|umbia,
cn=john l\/l. Facciola

Date: 2014.03.07 12:21:39 -05'00'

 

JOHN l\/l. FACCIOLA
UNITED STATES l\/IAGISTRATE JUDGE